Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 11/09/2020 havingclaims 2-30 are pending and presented for examination, claim 1 is cancelled from examination.
Priority
2.  	Application filed on 12/26/2019 is a has CON of 14/268,786 05/02/2014 PAT 10560887 14/268,786 has PRO 61/820,093 05/06/2013 are acknowledged.
Drawings
3.  	The drawings were received on 12/26/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 12/26/2019, 01/07/2020 are/is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 12/26/2019 is accepted by the examiner.
Double Patenting
4.1.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

 	Claims 2, 12, 22 are rejected on the ground of non-statutory  double patenting as being unpatentable over claim  1-18 of US Patent No. US 10560887 B2. This is a non-statutory  double patenting rejection
 	As per claim 2, (New) A method of wireless communications by a user equipment, comprising: communicating with a first node over a first radio access technology (RAT) and a second node over a second RAT, the first RAT being different than the second RAT; identifying, at the user equipment, a coupling comprising a common bearer used to communicate network traffic over the first RAT and over the second RAT; receiving a message from the first node indicating a handover from the second node to a target node, determining whether the common bearer is supported at the target node; adapting uplink traffic by the user equipment in connection with the handover, including disengaging the coupling and routing all uplink traffic associated with the common bearer to the first node only, or distributing uplink traffic associated with the common bearer to the first node and the target node; and communicating with the first node and the target node based on the adapting (Claim 1.  A method of wireless communications by a user equipment (UE), comprising: communicating with a first node over a first radio access technology (RAT) and a second node over a second RAT;  identifying a common bearer used to convey inter-RAT network traffic to the first node over the first RAT and the second node over the second RAT, wherein the common bearer conveys the inter-RAT network traffic using inter-RAT aggregation;  
handover event supports the common bearer;  determining whether the inter-RAT 
network traffic between the UE and the first node over the first RAT and the 
third node over the second RAT is supported by the common bearer at the third 
node of the handover event;  and adapting, by the UE, network traffic routing 
between the UE and the first node and the third node based at least in part on 
determining whether the third node of the handover event supports the common 
bearer and determining whether the inter-RAT network traffic is supported by 
the common bearer at the third node of the handover event).
communicating with a first node over a first radio access technology (RAT) and a
second node over a second RAT, the first RAT being different than the second RAT;
  	As per claim 12. (New) A user equipment, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to: communicate with a first node over a first radio access technology (RAT) and with a second node over a second RAT, the first RAT being different than the second RAT; identify, at the user equipment, a coupling comprising a common bearer used to communicate network traffic over the first RAT and over the second RAT;
receive a message from the first node indicating a handover from the second node to a target node, determine whether the common bearer is supported at the target node; adapt uplink traffic in connection with the handover, including disengaging the coupling and routing all uplink traffic associated with the common bearer to the first node only, or distributing uplink traffic associated with the common bearer to the first node and the 
whether the inter-RAT network traffic between the UE and the first node over the first RAT and the third node over the second RAT is supported by the common bearer at the third node of the handover event;  and means for adapting, by the UE, network traffic routing between the UE and the first node and the third node based at least in part on determining whether the third node of the handover event supports the common bearer and determining whether the inter-RAT network traffic is supported by the common bearer at the third node of the handover event).
  	As per claim 22. (New) A computer program product, comprising: a non-transitory computer-readable medium storing instructions executable by a one or more processors of a user equipment to: communicate with a first node over a first radio access technology (RAT) and with a second node over a second RAT, the first RAT being different than the second RAT; identify, at the user equipment, a coupling comprising a common bearer used to communicate network traffic over the first RAT and over the second RAT; receive a message from the first node indicating a handover 
node over the second RAT, wherein the common bearer conveys the inter-RAT network traffic using inter-RAT aggregation;  identify an intra-RAT handover event from the second node to a third node and associated with the inter-RAT aggregation;  determine whether the third node of the handover event supports the common bearer;  determine whether the inter-RAT network traffic between the UE and the first node over the first RAT and the third node over the second RAT is supported by the common bearer at the third node of the handover event;  and adapt, by the UE, network traffic routing between the UE and the first node and the third node based at least in part on determining whether the third node of the handover event supports the common bearer and determining whether the inter-RAT network traffic is supported by the common bearer at the third node of the handover event).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim 2-6, 8-17, 19-30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 20050073977 A1 Vanghi et al. (Hereinafter" Vanghi")
 	As per claim 2, Vanghi teaches a method of wireless communications by a user equipment, comprising: communicating with a first node over a first radio access technology (RAT) and a second node over a second RAT, the first RAT being different than the second RAT (para [0035], fig 2, wireless device 150 is communicating with two radio access networks UTRAN and CDMA200 RATS, which are different); identifying,  based on a unicast message received from the first node, a coupling comprising a common bearer used to communicate network uplink traffic with the first node over the first RAT and the second node over the second RAT (para [0055], fig.6, mobile station is receiving from the first node UTRAN a handover message which is a unicast message from the network to the terminal common bearer used to communicate network uplink traffic with the first node over the first RAT and the 
adapting the uplink traffic communicated by the user equipment based on the
determining, including disengaging the coupling and routing all uplink traffic associated with the common bearer to the first node only, or  routing the uplink traffic associated with the common bearer to the first node and the target node (para [0055], fig.6, user equipment in connection with handover disengaging the coupling from the first network and handover and distributing uplink traffic associated with the common bearer to the first node and the target node); and communicating with the first node and the target node based on the adapting( para [0055], fig.6, user device communicating with UTRAN and cdma2000 network during the handover process )..
 	As per claim 3, Vanghi teaches the method of claim 2, comprising: wherein the common bearer is not supported at the target node the method further comprising, disengaging the coupling and routing all uplink traffic associated with the common bearer to the first node only ( para [0055], fig.6,7 when target base station is not supported after handover disengaging associated target node and associates with only source node). 

 	As per claim 5, Vanghi teaches the method of claim 2, further comprising: modifying a connection of the user equipment with the second RAT in response to the message (para [0055], fig.6, modifying the connection to the target node in response to the handover). 
 	As per claim 6, Vanghi teaches the method of claim 5, wherein modifying the connection of the user equipment with the second RAT comprises at least one of: disassociating from the second RAT, initiating the handover, or deactivating use of the second RAT(para [0055], modifying the connection of the user equipment with the second RAT comprises handover). 
	As per claim 8, Vanghi teaches the method of claim 2, wherein adapting the uplink traffic comprises moving all uplink traffic relating to the common bearer to the first node((para [0055], fig.6, 7, all uplink traffic relating to the common bearer to the first node ). 
 	As per claim 9, Vanghi teaches the method of claim 2, wherein performing the handover comprises received  a radio resource control (RRC) reconfiguration message(para [0041], radio connection setup includes  control (RRC) reconfiguration message). 

 	As per claim 11, Vanghi teaches the method of claim 2, wherein identifying the coupling comprises at least one of: receiving a unicast message over one of the first RAT or the second RAT;  or identifying a carrier aggregation of at least one carrier of the first RAT with at least one carrier of the second RAT (Fig 6, wireless device is communicating with base station is in a one to one unicast connection). 
 	 As per claim 12. (Currently Amended) A user equipment, comprising:
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to: communicate with a first node over a first radio access technology (RAT) and with a second node over a second RAT, the first RAT being different than the second RAT (para [0035], fig 2, wireless device 150 is communicating with two radio access networks UTRAN and CDMA200 RATS, which are different); identify,   based on a unicast message received from the first node, a coupling comprising a common bearer used to communicate network uplink traffic with the first node over the first RAT and with the second node over the second RAT (para [0055], fig.6, mobile station is receiving from the first node UTRAN a handover message which is a unicast message from the network to the terminal common bearer used to communicate network uplink traffic with the first node over the first RAT and the second node over the second RAT); performing a handover from the second node 
adapting ( para [0055], fig.6, user device communicating with UTRAN and cdma2000 network during the handover process )..
 	As per claim 13, Vanghi teaches the user equipment of claim 12, wherein the comprises bearer is not supported at the target node instructions are executable by the processor to disengage the coupling and route all uplink traffic associated with the common bearer to only the first node when the common bearer is not supported at the 
 	As per claim 14, Vanghi teaches the user equipment of claim 12, wherein the common bearer is supported at the target node and the instructions are executable by the processor to utilize at least one sub-IP layer scheduling rule to distribute uplink traffic associated with the common bearer to the first node and the target node when the common bearer is supported at the target node(para [0055], fig.6, 7, when source base station is not supported after handover disengaging associated source node and associates with only target node  ). 
 	As per claim 15, Vanghi teaches the user equipment of claim 12, wherein the instructions are executable by the processor to: modify a connection of the user equipment with the second RAT in response to the message(para [0055], fig.6, modifying the connection to the target node in response to the handover ). 
 	As per claim 16, Vanghi teaches the user equipment of claim 15, wherein the instructions executable by the processor to modify the connection of the user equipment with the second RAT include at least one of: instructions to disassociate from the second RAT, instructions to initiate the handover, or instructions to deactivate use of the second RAT(para [0055], modifying the connection of the user equipment with the second RAT comprises handover ). 
 	As per claim 17, Vanghi teaches the user equipment of claim 12, wherein the instructions executable by the processor to adapt the uplink traffic include instructions to move all uplink traffic relating to the common bearer to the first node ( para [0055], fig.6, 7, all uplink traffic relating to the common bearer to the first node). 

traffic for a subset of the set of ports (Fig. 2, adapting the uplink traffic relates to a subset of the set of ports ). 
 	As per claim 20, Vanghi teaches the user equipment of claim 12, wherein the instructions executable by the processor to identify the common bearer include instructions to at least one of: receive a unicast message over one of the first RAT or the second RAT;  or identify a carrier aggregation of at least one carrier of the first RAT with at least one carrier of the second RAT (Fig 6, wireless device is communicating with base station is in a one to one unicast connection ). 
 	As per claim 21, Vanghi teaches the user equipment of claim 12, wherein 
instructions executable by the processor to perform the handover comprises instructions for receiving message-comprises a radio resource control (RRC) reconfiguration message (para [0041], radio connection setup includes  control (RRC) reconfiguration message ). 
 	As per claim 22, Vanghi teaches a computer program product, comprising: a non-transitory computer-readable medium storing instructions executable by a one or more processors of a user equipment to: communicate with a first node over a first radio access technology (RAT) and with a second node over a second RAT, the first RAT being different than the second RAT (para [0035], fig 2, wireless device 150 is communicating with two radio access networks UTRAN and CDMA200 RATS, which 
	As per claim 23. (New) Vanghi teaches the method of claim 2, wherein the coupling is configured for the user equipment by at least one of the first node or the second node (para [0035], fig 2,  identifying at the user device coupling duplexer is connecting the user packet and connecting to the CDMA or UMTS network).
	As per claim 24. (New) Vanghi teaches the method of claim 2, wherein determining whether the common bearer is supported at the target node comprises determining whether the network traffic is supported by the common bearer at the target node (para [0088], fig. 10b, during the handover procedure, determining whether traffic connection is supported at the target node for handover which is supported and transmitted by the antenna system).
	As per claim 25. (New) Vanghi teaches the method of claim 2, wherein the common bearer is used for simultaneous communication over the first RAT and the second RAT (para [0088], transmission is simultaneous during the handover between first RAT and second RAT and common antenna system is used for transmission).
	As per claim 26. (New) Vanghi teaches the method of claim 2, wherein adapting the uplink traffic comprises distributing uplink traffic associated with the common bearer to the first node and the target node (para [0088], fig. 10b, distributing traffic based on the handover information associated with the common bearer to the first node and the target node).
	As per claim 27. (New) Vanghi teaches the user equipment of claim 12, wherein the coupling is configured for the user equipment by at least one of the first node or the 
	As per claim 28. (New) Vanghi teaches the user equipment of claim 12, wherein the instructions executable by the processor to determine whether the common bearer is supported at the target node comprise instructions to determine whether the network traffic is supported by the common bearer at the target node(para [0088], fig. 10b, during the handover procedure, determining whether traffic connection is supported at the target node for handover which is supported and transmitted by the antenna system).
	As per claim 29. (New) Vanghi teaches the user equipment of claim 12, wherein the common bearer is used for simultaneous communication over the first RAT and the second RAT(para [0088], transmission is simultaneous during the handover between first RAT and second RAT and common antenna system is used for transmission).
	As per claim 30. (New) Vanghi teaches the apparatus of claim 12, wherein the instructions executable by the processor to adapt uplink traffic comprise instructions to router the uplink traffic associated with the common bearer to the first node and the target node(para [0088], distributing traffic based on the handover information associated with the common bearer to the first node and the target node)..
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over as being un patentable over Vanghi in view of US PG Publication US 20130097418 A1 BHATT et al. (hereinafter “BHATT”).
	As per claim 7, the method of claim 2, wherein the first node comprises a wireless wide area network (WWAN) node and the second node comprises a wireless local area network (WLAN) node (Para [0025], mobile supports wireless wide area network (WWAN) and the second network comprises a wireless local area network is using the common bearer for the handover to other RATs). 20130097418. 
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing data, to modify the system of Vanghi by a wireless wide area network (WWAN) and the second network comprises a wireless local area network (WLAN), and wherein the coupling comprises using a common bearer to convey network traffic for both the first and second RATs to the network equipment, as shown by BHATT. This modification would benefit the system of Vanghi for coupling an untrusted wireless access network to a trusted controlled wireless network.
	As per claim 18, the user equipment of claim 12, wherein the first node comprises a wireless wide area network (WWAN) node and the second node comprises a wireless local area network (WLAN) node(Para [0025], mobile supports wireless wide area network (WWAN) and the second network comprises a wireless local area network is using the common bearer for the handover to other RATs ). 
 	Examiner supplies the same rationale as supplied in claim 7.


 				Response to Arguments
	On page 10 of applicant's argument regarding claim 2, Vanghi does not teach or suggest “identifying, based on a unicast message received from the first node, a coupling comprising a common bearer” and Vanghi and the common understanding of this term in the relevant art. However, even assuming that bearer can be interpreted in this way (which Applicants do not concede), Vanghi still does not teach or suggest “identifying ... a coupling comprising a common bearer used to communicate uplink traffic” in relation to its antenna system, much less that such identifying is “based on a unicast message received from the first node” as claimed". Applicant's agreements have been considered but are not persuasive. Vanghi here on para [0055], fig.6, UTRAN is sending a unicast  message handover message to the terminal, antenna system which is considered as the common bearer which receiving the unicast message from the UTRAN and identifies the message for handover from UTRAN to CDMA.
 	On page 12 of applicant's argument regarding claim 2,I. Vanghi does not teach or suggest “determining whether the common bearer is supported at the target node for uplink traffic communicated by the user equipment over the second RAT via the target
node after the handover”. Applicant’s agreements have been considered but are not persuasive. Vanghi here on para [0055], fig.6, antenna system which is a common bearer communicates both with UTRAN and CDMA system which the target node for handover communicated by the user equipment over the second RAT via the target 
 	On page 13 of applicant's argument regarding claim 2,Vanghi does not teach or suggest “adapting the uplink traffic communicated by the user equipment based on the determining ... and communicating with the first node and the target node based on the adapting.”. Applicant's agreements have been considered but are not persuasive. para [0055], fig.6, terminal adapts based on the information for handover based on the and determines for handover and uplink traffic communicated by the user equipment based on the determining ... and communicating with the first node and the target node based on the adapting
  	On page 14 of applicant's argument regarding claim 2,IV. The Office Action errors by interpreting the term “bearer” in a manner that is inconsistent with the cited reference and which differs from how “bearer” is understood by a person of skill in the art. Applicant's agreements have been considered but are not persuasive. arguments have been considered but are not persuasive. As a common terminology for bearer is a thinc carries or hold something, in this case antenna system carries or hold the packets between the wireless device wireless device 150 and network 120 and 110, so in this case when wireless device sends the packets to either UTRAN or CDMA network, the antenna system which holds the packets to be transmitted to the respective networks, wherein the antenna system is single system common to both networks and thereby identifying at the user device coupling duplexer, antenna system and application processor which is a common bearer to communicate with first RAT and second RAT, so the mobile device determines to the transmit the packets whether a common 
					Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20090042576 A1; US Patent Publication US 20140328318 A1,   US Patent Publication US 20140328318 A1
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000